  Case 1:19-cv-00200-MAC Document 4 Filed 05/01/19 Page 1 of 7 PageID #: 44




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

JASPER N. LONG                                   §
                                                 §
VS.                                              §     CIVIL ACTION NO. 1:19-cv-00200-MAC
                                                 §
FAENAS TRANSPORT, LLC                            §                   JURY TRIAL REQUESTED



            DEFENDANT FAENAS TRANSPORT, LLC’S ORIGINAL ANSWER


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       FAENAS TRANSPORT, LLC, Defendant in the above entitled and numbered cause, files

this Original Answer respectfully showing unto the Court as follows:

                                                I.

                                DISCOVERY CONTROL LEVEL

       1.      As to Paragraph 1 in Section I of Plaintiff’s Original Petition, the allegations are

denied to the extent they are not applicable with a Petition for Removal having been filed by

Defendant FAENAS TRANSPORT, LLC. Defendant will await the Scheduling Order to be

entered by this court.

                                                II.

                                            PARTIES

       2.      As to Paragraph 2 in Section II of Plaintiff’s Original Petition, the allegations are

denied due to lack of specific knowledge regarding the residence of Plaintiff JASPER LONG at

the time of the accident.
  Case 1:19-cv-00200-MAC Document 4 Filed 05/01/19 Page 2 of 7 PageID #: 45




                                                III.

       3.      As to Paragraph 3 in Section III of Plaintiff’s Original Petition, the allegations are

admitted.

                                                IV.

                                   JURISDICTION & VENUE

       4.      As to Paragraph 4 in Section IV of Plaintiff’s Original Petition, the allegations are

admitted.

       5.      As to Paragraph 5 in Section IV of Plaintiff’s Original Petition, Defendant admits

that this court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §§ 1441and 1446 and based

upon diversity of citizenship under 28 U.S.C. §1332.

                                                V.

                    APPLICABLE FACTS AND CAUSES OF ACTION

       6.      As to Paragraph 6 in Section V of Plaintiff’s Original Petition, Defendant admits

the averments contained therein.

       7.      As to Paragraph 7 in Section V of Plaintiff’s Original Petition, Defendant admits

that an incident occurred at 600 McQueen Street, Jasper, Texas. The allegations regarding the

cause of the occurrence on the part of Defendant FAENAS TRANSPORT, LLC are denied.

       8.      As to Paragraph 8, including subparagraphs a.-h., Defendant FAENAS

TRANSPORT, LLC denies the averments contained therein.

       9.      As to Paragraph 9 in Section V of Plaintiff’s Original Petition, Defendant FAENAS

TRANSPORT, LLC denies the averments contained therein.

       10.     As to Paragraph 10 in Section V of Plaintiff’s Original Petition, Defendant

FAENAS TRANSPORT, LLC denies the averments contained therein.




                                                 2
 Case 1:19-cv-00200-MAC Document 4 Filed 05/01/19 Page 3 of 7 PageID #: 46




                                          VI.

                                PRIVATE NUISANCE

      11.   As to Paragraph 11 in Section VI of Plaintiff’s Original Petition, Defendant

FAENAS TRANSPORT, LLC denies the averments contained therein.

                                         VII.

                                     TRESPASS

      12.   As to Paragraph 12 in Section VII of Plaintiff’s Original Petition, Defendant

FAENAS TRANSPORT, LLC denies the averments contained therein.

                                         VIII.

                               GROSS NEGLIGENCE

      13.   As to Paragraph 13 in Section VIII of Plaintiff’s Original Petition, Defendant

FAENAS TRANSPORT, LLC denies the averments contained therein.

                                          IX.

                      CONDITIONS PRECEDENT SATISFIED

      14.   As to Paragraph 14 in Section IX of Plaintiff’s Original Petition, Defendant

FAENAS TRANSPORT, LLC denies the averments contained therein.

                                          X.

                                     DAMAGES

      15.   As to Paragraph 15 in Section X of Plaintiff’s Original Petition, Defendant

FAENAS TRANSPORT, LLC denies the averments contained therein.




                                           3
  Case 1:19-cv-00200-MAC Document 4 Filed 05/01/19 Page 4 of 7 PageID #: 47




                                               XI.

                         CLAIM FOR PREJUDMENT INTEREST

       16.     As to Paragraph 16 in Section XI of Plaintiff’s Original Petition, Defendant

FAENAS TRANSPORT, LLC admits pre-judgment interest is recoverable if Defendant FAENAS

TRANSPORT, LLC is found legally responsible for any damages to Plaintiff.

                                              XII.

                              REQUESTS FOR DISCLOSURE

       17.     As to Paragraph 17 in Section XII of Plaintiff’s Original Petition, Defendant

FAENAS TRANSPORT, LLC denies the allegations to the extent that said requests are not

applicable with a Petition for Removal having been filed by Defendant herein.

                                              XIII.

                                           PRAYER

       18.     As to Paragraph 18 in Section XIII of Plaintiff’s Original Petition, Defendant

FAENAS TRANSPORT, LLC denies Plaintiff is entitled to the relief prayed for in Plaintiff’s

Original Petition.

                                              XIV.

                                 AFFIRMATIVE DEFENSES

       19.     Defendant further invokes its rights under the due process clause of the Fifth

Amendment of the United States Constitution as applied to the States through the Fourteenth

Amendment of the United States Constitution. Defendant affirmatively pleads that the Plaintiff’s

pleading of punitive and/or exemplary damages are violative of the due process clause of the Fifth

and Fourteenth Amendments inasmuch as punitive and/or exemplary damages can be assessed:




                                                4
  Case 1:19-cv-00200-MAC Document 4 Filed 05/01/19 Page 5 of 7 PageID #: 48




          (1)    In an amount left to the discretion of the Judge and/or Jury;

          (2)    In assessing such penalty or exemplary awards, Plaintiff need only prove the theory
                 of gross negligence on a “clear and convincing evidence standard,” and not “beyond
                 a reasonable doubt standard” that should be required in assessing a punishment
                 award;

          (3)    Further, the Defendant, who is subject to the award, does not have the right to refuse
                 to testify against itself, but must, in fact, take the stand and/or give deposition
                 testimony, or subject itself to the consequence of a Default Judgment;

          (4)    The assessment of such a punishment and/or exemplary award is not based upon a
                 clearly-defined statutory enactment setting forth a specific mens rea requirement
                 and/or the prerequisites of a criminal fine and in effect, allows the assessment of
                 such awards even though there are no specific standards, limits, or other statutory
                 requirements set forth which define the mens rea and scope and limit of such
                 awards. Therefore, the awards are unduly vague and do not meet the requirements
                 of due process;

          (5)    In essence, the Defendant herein is subject to all the hazards and risks of what
                 amounts to a fine, and in fact, such awards often exceed normal criminal fines, but
                 the Defendant received none of the basic rights accorded to a criminal defendant
                 when being subjected to possible criminal penalties;

          6.     Any statutory limitations do not afford sufficient protection.

          7.     Multiple awards in different jurisdictions amount to double jeopardy as applied in
                 a civil case; and

          8.     Awards amount to unwarranted windfall to the specific Plaintiff herein and would
                 amount to recovery exceeding the value of their actual loss, if any.

          Accordingly, Defendant invokes its rights under the Fifth and Fourteenth Amendments of

the United States Constitution, and respectfully request that this Court disallow the award

exemplary damages inasmuch as an award in this case would violate Defendant’s United States

and Texas Constitutional rights and would exceed the scope of permissible recovery for the reasons

stated.

          20.    Plaintiff may have failed to mitigate his damages.




                                                   5
  Case 1:19-cv-00200-MAC Document 4 Filed 05/01/19 Page 6 of 7 PageID #: 49




        21.     Defendant FAENAS TRANSPORT, LLC’S actions were not a proximate cause of

the alleged harm, destruction of property, and annoyance and inconvenience.

        22.     What Plaintiff complains of is insufficient to support a claim of punitive damages.

        23.     In the event Defendant FAENAS TRANSPORT, LLC is found liable to Plaintiff,

which Defendant denies, then Plaintiff’s damages, if any, should be reduced in proportion to the

comparative fault of the Plaintiff, other Defendant(s), or other third parties liable for the accident.

        24.     The Plaintiff’s alleged injuries or damages may have been caused by intervening

and/or superseding acts for which FAENAS TRANSPORT, LLC is not responsible.

        25.     Defendant FAENAS TRANSPORT, LLC specifically denies that any of its alleged

acts and/or omissions were the proximate cause of Plaintiff’s alleged injuries or damages.

        26.     There is no causal relation to the claims being made by Plaintiff in this matter and

FAENAS TRANSPORT, INC.’S alleged conduct.

        27.     The Plaintiff may have received benefits pursuant to a policy or plans of insurance

and that, to the extent any benefits were received, such insurers or groups are necessary subrogated

parties hereto and are real parties in interest.

        28.     FAENAS TRANSPORT, LLC reserves the right to raise any additional affirmative

defenses that become known or of which Defendant becomes aware during the course of discovery

or investigation.

        29.     Defendant FAENAS TRANSPORT, LLC requests a trial by jury.

                                  CONCLUSION AND PRAYER

        For these reasons, Defendant, FAENAS TRANSPORT, LLC requests this Court enter

judgment that Plaintiff take nothing, dismiss Plaintiff’s suit with prejudice, award Defendant,




                                                   6
  Case 1:19-cv-00200-MAC Document 4 Filed 05/01/19 Page 7 of 7 PageID #: 50




FAENAS TRANSPORT, LLC its costs and such other and further relief, both at law and in equity,

to which Defendant may be justly entitled.

                                             Respectfully submitted,

                                             RAMEY, CHANDLER, QUINN & ZITO, P.C.


                                             /s/ Robert L. Ramey
                                             Robert L. Ramey
                                             Southern District No. 5535
                                             State Bar No. 16498200
                                             750 Bering Drive, Suite 600
                                             Houston, Texas 77057
                                             Telephone: (713) 266-0074
                                             Facsimile: (713) 266-1064
                                             Email: rlr@ramey-chandler.com
                                             ATTORNEYS FOR DEFENDANT,
                                             FAENAS TRANSPORT, LLC



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Defendant’s Original Answer has been
served upon all counsel of record, in accordance with the rules on this 1st day of May, 2019.

       Scott W. Stover
       Seal, Stover & Bisbey
       9450 N. Wheeler
       P. O. Box 480
       Jasper, Texas 75951

       Dana K. Martin
       Hill Rivkins LLP
       55 Waugh Drive, Suite 1200
       Houston, Texas 77007



                                             /s/ Robert L. Ramey
                                             Robert L. Ramey




                                                7
